JUDGMENT

DONALD C. POGUE, Chief Judge.
This matter returns to court following remand in accordance with the Court of Appeals for the Federal Circuit’s decision in Zhejiang DunAn Hetian Metal Co. v. United States, 652 F.3d 1333 (Fed.Cir.2011), which vacated and remanded our previous judgment in Zhejiang DunAn Hetian Metal Co. v. United States, - CIT -, 707 F.Supp.2d 1355 (2010). Before the court now are the Department of Commerce’s (“the Department” or “Commerce”) Final Results of Redetermination Pursuant to Remand, Jan. 5, 2012, ECF No. 68 (“Remand Results”).
Both Plaintiff and Defendant Intervenor concur with the Remand Results and have requested expeditious resolution of this matter. Accordingly, the court affirms the Remand Results. See JTEKT Corp. v. United States, 780 F.Supp.2d 1357, 1367 (CIT 2011). Therefore, it is hereby:
ORDERED that Commerce’s Remand Results are affirmed.